NO. 07-07-0502-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

FEBRUARY 5, 2008
                                       ______________________________

TERRY GOODMAN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE DRUG IMPACT COURT OF JEFFERSON COUNTY;

NO. 99289; HONORABLE LARRY GIST, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant, Terry Goodman, acting pro se, filed a document with this Court on
December 21, 2007, entitled “Petition for Discretionary Review,” which, as we read the
document, raises issues regarding the merits of his conviction and sentencing in cause
number 99289 in the Drug Impact Court of Jefferson County.  We dismiss for want of
jurisdiction.
          This Court’s appellate jurisdiction is generally limited to cases appealed from trial
courts within our district.  Tex. Gov’t Code Ann. § 22.201 (Vernon 2004).  Appellant
identifies no applicable exception to this general rule.
          Further, we take judicial notice that a case search of the Ninth District Court of
Appeals’s website reveals that an appeal of the judgment entered in cause number 99289
in the Drug Impact Court of Jefferson County is currently pending before that Court. 
Appellant has identified no authority for our jurisdiction to consider this appeal, especially
as it appears that the appeal is currently pending before another Court.
          For these reasons, we conclude that we lack jurisdiction over appellant’s attempted
appeal.  Accordingly, it is dismissed.
 
                                                                Mackey K. Hancock
                                                                          Justice



Do not publish.